 

Exhibit 10.1

 

TRANSITION SERVICES, SEPARATION AND GENERAL RELEASE AGREEMENT

THIS TRANSITION SERVICES, SEPARATION AND GENERAL RELEASE AGREEMENT (this
“Agreement”) is entered into as of this 6th day of August, 2019, by and between
Niti Goel, M.D. (the “Executive”), and Kezar Life Sciences, Inc. (the
“Company”).

recitals:

WHEREAS, Executive is employed by the Company as its Chief Medical Officer
pursuant to the terms and conditions of that certain Amended and Restated
Executive Employment Agreement dated as of June 8, 2018 (the “Employment
Agreement”);

WHEREAS, Executive’s employment with the Company shall terminate by way of an
Involuntary Termination Without Cause (as that term is defined in Section 7.15
of the Employment Agreement) effective October 1, 2019 (the “Separation Date”);

WHEREAS, the Company and Executive have agreed that Executive shall work a
transition period and shall continue to serve as the Company’s Chief Medical
Officer until the Separation Date pursuant to the terms and conditions of this
Agreement; and

WHEREAS, the Company desires to provide Executive with severance benefits in
exchange for certain promises by Executive all as set forth in this Agreement.

NOW THEREFORE, for and in consideration of the agreements, representations,
covenants and warranties recited herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Executive and the Company hereby agree as follows:

AGREEMENT:

1.Recitals.  The parties agree that the foregoing recitals are true and correct
and are incorporated herein by reference.

2.Termination.  Executive’s employment with the Company shall terminate on the
Separation Date and Executive shall no longer hold any offices or positions with
the Company from and after the Separation Date.  Regardless of whether Executive
signs this Agreement, Executive will be paid (a) all wages earned through the
Separation Date, less applicable taxes and withholdings, in accordance with
California law; and (b) any unreimbursed covered business expenses incurred up
to or in connection with the Separation Date, including any expenses incurred by
Executive relative to the return of Company property, which record of expenses
shall be provided to the Company within thirty (30) days after the Separation
Date, and which shall be paid to the Executive in accordance with the Company’s
regular business practice.  

3.Transition Period.  From the date first set forth above until the Separation
Date (the “Transition Period”), Executive will continue to work on a regular,
full-time basis as the Company’s Chief Medical Officer and will continue to
report to the Chief Executive Officer of the Company. During the Transition
Period, Executive agrees to comply with all Company’s policies and procedures
and shall abide by the terms and conditions of the Confidential Information and
Invention Assignment Agreement dated March 1, 2018 (the “Confidentiality
Agreement”), a copy of which is attached hereto as Exhibit A.  During the
Transition Period, Executive will continue to be paid Executive’s current base
salary of $410,000 per year, payable in accordance with the Company’s standard
payroll schedule and subject to standard payroll deductions and withholdings
(the “Base Salary”).  During the Transition Period, Executive will also remain
eligible to participate in all of the Company’s medical, dental, retirement and
other benefit plans, subject to the terms and conditions of such plans, and any
and all stock options previous awarded to Executive shall continue to vest until
the Separation Date. Executive will continue to be an at-will employee of the
Company, meaning either Executive or the Company can terminate Executive’s
employment at any time; provided, however, that if the Company terminates
Executive for any reason or if there is a Resignation for Good Reason (as that
term is defined in Section 7.20 of the Employment Agreement), Executive shall
continue to be paid the Base Salary for the remainder of the Transition Period
and shall continue to be entitled to the Severance Benefits specified in Section
5 below.

 

--------------------------------------------------------------------------------

 

4.Stock Options.  Executive has been granted options to purchase a cumulative
total of 268,771 shares of the Company’s common stock (the “Option Shares”),
which are governed by the terms and conditions of the applicable stock option
agreements, grant notices and the Company’s 2015 Equity Incentive Plan, as
amended (the “Equity Plan”). The Company and Executive acknowledge and agree
that the vested Option Shares shall be calculated on the Separation Date and
Executive acknowledges that any vested Option Shares, as calculated on the
Separation Date, shall terminate if not exercised within 90 days of the
Separation Date.  The parties shall separately calculate and agree upon the
number of vested Option Shares that exist on both (a) the date first set forth
above; and (b) the Separation Date.

5.Severance Benefits.  In consideration for Executive’s execution,
non-revocation of and compliance with the terms and conditions of this
Agreement, and contingent upon Executive’s execution of the Separation Date
Release attached hereto as Exhibit B on the Separation Date, the Company will
provide Executive with the following payments and benefits (collectively, the
“Severance Benefits”) following the completion of the Transition Period:

a)payment in the amount of $574,000, less all applicable taxes and withholdings,
which is equal to the sum of: (i) 12 months of Executive’s current Base Salary;
plus (ii) payment of Executive’s current annual target performance cash bonus,
which is equal to 40% of Executive’s Base Salary (that is, the amount of
$164,000) (collectively, the “Severance Payment”), which shall be paid as
follows:  the Company shall pay Executive a lump sum payment equal to
$263,083.42 (less deductions and withholdings) on the Company’s next regularly
scheduled payroll date that occurs on or after the 60th day following the
Separation Date (the “Lump Sum Severance Pay”), and then the Company shall pay
thirteen (13) installments of $23,916.66 (less deductions and withholdings) on
the Company’s regular payroll dates commencing with the March 31, 2020 payroll
date and ending with the September 30, 2020 payroll date (the “Installment
Severance Pay”);

b)payment on the first day of each month following the Separation Date a fully
taxable cash payment equal to the applicable COBRA premium for Executive,
Executive’s spouse and dependents, subject to applicable tax withholdings but
grossed up for all taxes owed on such payment  (the “COBRA Benefits”) until the
earliest to occur of: (i) 12 months following the Separation Date; (ii) the date
Executive becomes eligible for substantially equivalent group health insurance
coverage through a new employer; or (iii) the date Executive ceases to be
eligible for COBRA continuation of coverage for any reason, including plan
termination (which such period from the Separation Date until the earliest of
(i) – (iii) being referred to as the “COBRA Benefit Period”); provided, however,
that at the conclusion of the COBRA Benefit Period, Executive shall be solely
responsible for payment of the COBRA premium(s) for the remainder of the
applicable COBRA continuation period after the COBRA Payment Period has expired;

c)the Company will provide Executive with a mutually agreeable letter of
reference in a form substantially similar to that attached as Exhibit C hereto
(the “Reference Letter”) which shall be dated and signed by the designated
Company representative within five (5) days of the Effective Date of this
Agreement.  In addition to the Reference Letter, the Company agrees to provide
Executive with a neutral reference, meaning that the then-current human resource
manager will confirm Executive’s position, ending salary and bonus potential and
dates of employment upon inquiry. Executive hereby consents to the release of
such information by the signatures below; and

d)within three (3) business days of the date the Agreement has been signed by
Executive for the first time, the Company shall make a lump sum payment to
Executive in the amount of $2,500.00 , subject to applicable tax withholdings
but grossed up for all taxes owed on such payment to help offset legal expenses
incurred by Executive (the “Initial Execution Payment”).

In the event of Executive’s death or Permanent Disability (as that term is
defined in Section 7.17 of the Employment Agreement) during the Transition
Period, Executive or Executive’s Estate, as applicable, shall continue to be
entitled to the same benefits set forth in this Agreement. For the purposes of
this Agreement, “Estate” shall mean Executive’s designated heirs or other
designated representative or administrator.

2

--------------------------------------------------------------------------------

 

6.No Other Compensation or Benefits.  Executive acknowledges that unless
expressly provided in this Agreement, Executive will receive no additional
equity, compensation, bonus, severance or other benefits from the Company from
and after the Separation Date, with the exception of any vested right Executive
may have under the express terms of  a written ERISA-qualified benefit plan
(e.g., 401(k) account) or as it pertains to the Option Shares.  By way of
example, Executive acknowledges that Executive has not earned and will not be
owed any bonus, incentive compensation, commissions or equity other than as set
forth in this Agreement and acknowledges and understands that during the
Transition Period, Executive will not be eligible for any additional performance
bonuses.

7.Mutual Release of Claims.  

a)Except as otherwise set forth in this Agreement, in consideration for the
payments and benefits specified in this Agreement, Executive hereby releases,
acquits and forever discharges the Company, its parents and subsidiaries, and
their officers, directors, agents, servants, employees, shareholders,
successors, assigns and affiliates (the “Released Parties,”) of and from any and
all claims, liabilities, demands, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations of every kind and nature, in law,
equity or otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed (other than any claim for indemnification Executive may have as a
result of any third party action against Executive based on Executive’s
employment with the Company or any other right expressly excluded herein),
arising out of or in any way related to agreements, events, acts or conduct at
any time prior to signing the Agreement, including, but not limited to: all such
claims and demands directly or indirectly arising out of or in any way connected
with Executive’s employment with the Company or the termination of that
employment, including, but not limited to, claims of intentional and negligent
infliction of emotional distress, any and all tort claims for personal injury,
claims or demands related to salary, bonuses, commissions, stock, stock options
or any other ownership interests in the Company, vacation pay, fringe benefits,
expense reimbursements, severance pay, or any other form of compensation; and
claims pursuant to any federal, state or local law or cause of action including,
but not limited to, the federal Civil Rights Act of 1964, as amended, the
federal Age Discrimination in Employment Act of 1967, as amended (“ADEA”), the
federal Employee Retirement Income Security Act of 1974, as amended, the federal
Americans with Disabilities Act of 1990, the California Fair Employment and
Housing Act, as amended, tort law, contract law, wrongful discharge,
discrimination, fraud, defamation, emotional distress, and breach of the implied
covenant of good faith and fair dealing; provided, however, that nothing here
shall be construed in any way to: (1) release the Company from its obligation to
indemnify the Executive pursuant to the Company’s indemnification obligation
pursuant to written agreement or applicable law; (2) release any claim against
the Company relating to this Agreement or the Executive’s rights hereunder; (3)
release any claim that cannot be waived by private agreement as a matter of law;
(4) prohibit Executive from exercising any non-waivable right to file a charge
with the United States Equal Employment Opportunity Commission (“EEOC”), the
National Labor Relations Board (“NLRB”), or any other federal, state or local
government agency; provided, however, that Executive shall not be entitled to
recover any monetary damages or to obtain non-monetary relief if the agency were
to pursue any claims relating to Executive’s employment with the Company.

In giving the general release of claims herein, which includes claims that may
be unknown to Executive at present, Executive acknowledges that Executive has
read and understands Section 1542 of the California Civil Code, which reads as
follows: “A general release does not extend to claims that the creditor or
releasing party does not know or suspect to exist in his or her favor at the
time of executing the release and that, if known by him or her, would have
materially affected his or her settlement with the debtor or released party.”
Executive hereby expressly waives and relinquishes all rights and benefits under
that section and any law of any other jurisdiction of similar effect with
respect to the releases granted herein, including, without limitation, the
release of unknown and unsuspected claims granted herein.  

3

--------------------------------------------------------------------------------

 

b)The Company hereby and forever releases Executive from, and agrees not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, obligation, demand, or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that the Company may now possess against the Executive arising from
any omissions, acts, facts, or damages that have occurred up until and including
through the Effective Date of this Agreement; provided, however, that this
release shall not extend to claims for breach of the Confidentiality
Agreement.  

8.Return of Company Property.  In accordance with Section 5.4 of the Employment
Agreement, not later than two (2) business days of the Separation Date,
Executive agrees to return to the Company all Company documents (and all copies
thereof) and other Company property within Executive’s possession, custody or
control, including, but not limited to, Company files, notes, drawings, records,
business plans and forecasts, financial information, specifications,
computer-recorded information, tangible property, including, but not limited to,
credit cards, entry cards, identification badges, and keys; and, any materials
of any kind that contain or embody any proprietary or confidential information
of the Company (and all reproductions thereof). Executive agrees to make a
diligent search to locate any such documents, property and information within
the timeframe referenced above. In addition, if Executive has used any
personally owned computer, server, or e-mail system to receive, store, review,
prepare or transmit any confidential or proprietary data, materials or
information of the Company, then within ten (10) business days of the Separation
Date, Executive shall provide the Company with a computer-useable copy of such
information and then permanently delete and expunge such confidential or
proprietary information from those systems without retaining any reproductions
(in whole or in part). Executive agrees to provide the Company with a
certification that the necessary copying and/or deletion has been done upon
request.  Executive acknowledges that timely compliance with the provisions
herein is a precondition to Executive’s receipt of the Severance Benefits
provided hereunder.

9.Mutual Nondisparagement. Executive agrees not to disparage the Company or any
of its officers, directors, employees, stockholders, managers, members, and
agents, in any manner likely to be harmful to them or their business, business
reputation or personal reputation.  The Company agrees to instruct its officers
and directors not to disparage Executive in any manner likely to be harmful to
Executive’s business or personal reputation.  Notwithstanding the foregoing,
nothing in this Agreement shall prevent Executive or the Company from responding
accurately and fully to any question, inquiry or request for information when
response is required by legal process.

10.No Admissions.  The parties agree that neither this Agreement nor the
furnishing of the consideration for this Agreement shall be deemed or construed
at any time for any purpose as an admission by the Company or any of the
Released Parties of wrongdoing or evidence of any liability or unlawful conduct
of any kind.

11.Time to Consider and Effective Date.  Executive acknowledges that Executive
is knowingly and voluntarily waiving and releasing any rights Executive may have
under the ADEA by signing this Agreement. Executive also acknowledges that the
consideration given under this Agreement for the waiver and release provided
herein is in addition to anything of value to which Executive was already
entitled. Executive further acknowledges that Executive has been advised by way
of this Agreement, as required by the ADEA, that: (i) Executive’s waiver and
release does not apply to any rights or claims that may arise on or after the
date Executive executes this Agreement; (ii) Executive has the right to, and has
in fact, consulted with an attorney before executing this Agreement; (iii)
Executive may consider this Agreement for twenty-one (21) days; (iv) Executive
has seven (7) days following the execution of this Agreement to revoke her
acceptance by providing a written notice of revocation to the Company’s Chief
Executive Officer; and (v) this Agreement shall not be effective until the seven
(7) day revocation period has expired, which shall be the eighth (8th) day after
Executive has executed this Agreement (provided that Executive does not revoke
it during such time) (the “Effective Date”).

4

--------------------------------------------------------------------------------

 

12.Successors and Assigns.  This Agreement shall be binding upon and shall inure
to the benefit of Executive and the Company, and each of their heirs, successors
and assigns.

13.Severability.  In the event that any one or more provisions of this Agreement
becomes or is declared by a court or other tribunal of competent jurisdiction to
be illegal, unenforceable, or void, then this Agreement shall continue in full
force and effect without said provision.

14.Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California as applied to contracts made
and to be performed entirely within California.

15.Section 409A.  The benefits provided under this Agreement are intended to be
exempt from or comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations and applicable
guidance thereunder (“Section 409A”) and shall be construed and administered in
accordance with such intent. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that is exempt from or complies with Section 409A. The Lump Sum
Severance Pay is intended to be exempt from application of Section 409A under
the “short-term deferral” exemption and the Installment Severance Pay is
intended to comply with the requirements of Section 409A, and any ambiguities
herein shall be construed in accordance with such intent. For purposes of
Section 409A, the Company makes no representation that the payments and benefits
provided for in this Agreement are either exempt from or compliant with Section
409A, but shall provide a defense to any determination by the Internal Revenue
Service of penalties on any payments hereunder, and if such determination is not
subsequently reversed, shall reimburse Executive for any portion of taxes,
penalties, interest, or other expenses incurred on account of non-compliance of
any payments hereunder with Section 409A.

16.Full Integration.  This Agreement, together with the Confidentiality
Agreement, and all documents referred to herein and therein, contains the final
understanding between the parties pertaining to the subject matter herein and
supersedes any prior representation or agreements concerning the subject matter
of this Agreement.   No waiver, amendment, or modification of this Agreement or
any provision thereof shall be valid unless in writing and duly executed by
Executive and the Company.  Failure of any party to exercise any of its rights
hereunder shall not be construed as a waiver or prevent any party from
thereafter enforcing the terms and conditions hereof.

17.Counterparts.  This Agreement may be executed in counterparts and any of such
counterparts may be transmitted by e-mail or facsimile transmission, and each of
such counterparts, whether an original, e-mail of an original, or facsimile of
an original, will be deemed to be an original, and all of such counterparts
together will constitute a single agreement.

18.Remedies.  In the event the Company materially breaches any of its
obligations under this Agreement, including its obligations with respect to
payments due to Executive under this Agreement, then Executive shall be entitled
to recovery of Executive’s attorneys’ fees and costs related to enforcement of
this Agreement.  Additionally, in the event of a breach or threatened breach by
the Company any of the provisions of this Agreement, the Company consents and
agrees that the Executive shall be entitled to seek, in addition to other
available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages or other
available forms of relief.

[Remainder of Page Intentionally Left Blank]

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties, having read this Transition Services,
Separation and General Release Agreement and voluntarily and knowingly accepting
its terms and intending to be legally bound thereby, have executed this
Transition Services, Separation and General Release Agreement on the respective
dates set forth below.

NITI GOEL, M.D., an individual

 

August 6, 2019

 

/s/ Niti Goel, M.D.

 

 

 

Date

 

Niti Goel, M.D.

 

 

 

 

 

 

KEZAR LIFE SCIENCES, INC.

 

 

 

 

 

August 6, 2019

 

/s/ John Fowler

 

 

 

Date

 

John Fowler

Chief Executive Officer

Kezar Life Sciences, Inc.

 

6

--------------------------------------------------------------------------------

 

Exhibit A

CONFIDENTIALITY AGREEMENT

7

--------------------------------------------------------------------------------

 

KEZAR LIFE SCIENCES, INC.

 

CONFIDENTIAL INFORMATION AND

INVENTION ASSIGNMENT AGREEMENT

In consideration of my employment or engagement as a consultant or advisor with
Kezar Life Sciences, Inc., its subsidiaries, affiliates, successors or assigns
(together, the “Company”) and my receipt of the compensation now and hereafter
paid to me by the Company, I agree to the following provisions of this
Confidential Information and Invention Assignment Agreement (this “Agreement”):

1.Confidentiality

A.Definition of Confidential Information.  I understand that “Company
Confidential Information” means information that the Company has or will
develop, acquire, create, compile, discover or own, that has value in or to the
Company’s business which is not generally known and which the Company wishes to
maintain as confidential.  Company Confidential Information includes both
information disclosed by the Company to me, and information developed or learned
by me during the course of my employment or engagement with the
Company.  Company Confidential Information also includes all information of
which the unauthorized disclosure could be detrimental to the interests of
Company, whether or not such information is identified as Company Confidential
Information.  By example, and without limitation, Company Confidential
Information includes any and all non-public information that relates to the
actual or anticipated business and/or products, research or development of the
Company, or to the Company’s technical data, trade secrets, or know-how,
including, but not limited to, research, product plans, or other information
regarding the Company’s products or services and markets therefor, customer
lists and customers (including, but not limited to, customers of the Company on
which I called or with which I may become acquainted during the term of my
employment or engagement), software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, hardware configuration
information, marketing, finances, and other business information disclosed by
the Company either directly or indirectly in writing, orally or by drawings or
inspection of premises, parts, equipment, or other Company
property.  Notwithstanding the foregoing, Company Confidential Information shall
not include any such information which I can establish (i) was publicly known or
made generally available prior to the time of disclosure by Company to me; (ii)
becomes publicly known or made generally available after disclosure by Company
to me through no wrongful action or omission by me; or (iii) is in my rightful
possession, without confidentiality obligations, at the time of disclosure by
Company as shown by my then-contemporaneous written records.  I understand that
nothing in this Agreement is intended to limit employees’ rights to discuss the
terms, wages, and working conditions of their employment, as protected by
applicable law.

8

--------------------------------------------------------------------------------

 

B. Nonuse and Nondisclosure.  I agree that during and after my employment or
engagement with the Company, I will hold in the strictest confidence, and take
all reasonable precautions to prevent any unauthorized use or disclosure of
Company Confidential Information, and I will not (i) use the Company
Confidential Information for any purpose whatsoever other than for the benefit
of the Company in the course of my employment or engagement, or (ii) disclose
the Company Confidential Information to any third party without the prior
written authorization of the Chief Executive Officer, President or the board of
directors of the Company. Prior to disclosure when compelled by applicable law;
I shall provide prior written notice to the Chief Executive Officer and
President of the Company (as applicable).  I agree that I obtain no title to any
Company Confidential Information, and that as between Company and myself, the
Company retains all Confidential Information as the sole property of the
Company.  I understand that my unauthorized use or disclosure of Company
Confidential Information during my employment or engagement may lead to
disciplinary action, up to and including immediate termination and legal action
by the Company.  I understand that my obligations under this Section 1.B shall
continue after termination of my employment or engagement.

C.Third Party Confidential Information.  I agree that during my employment or
engagement with the Company, I will not improperly use, disclose, or induce the
Company to use any proprietary information or trade secrets of any other person
or entity with which I have an obligation to keep in confidence.  I further
agree that I will not bring onto the Company’s premises or transfer onto the
Company’s technology systems any unpublished document, proprietary information,
or trade secrets belonging to any such third party unless disclosure to, and use
by, the Company has been consented to in writing by such third party.

D.Third Party Information.  I recognize that the Company has received and in the
future will receive from third parties associated with the Company, e.g., the
Company’s customers, suppliers, licensors, licensees, partners, or collaborators
(“Associated Third Parties”), their confidential or proprietary information
(“Associated Third Party Confidential Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such Associated Third Party
Confidential Information and to use it only for certain limited purposes.  By
way of example, Associated Third Party Confidential Information may include the
habits or practices of Associated Third Parties, the technology of Associated
Third Parties, requirements of Associated Third Parties, and information related
to the business conducted between the Company and such Associated Third
Parties.  I agree at all times during my employment or engagement with the
Company and thereafter, that I owe the Company and its Associated Third Parties
a duty to hold all such Associated Third Party Confidential Information in the
strictest confidence, and not to use it or to disclose it to any person, firm,
corporation, or other third party except as necessary in carrying out my work
for the Company consistent with the Company’s agreement with such Associated
Third Parties.  I further agree to comply with any and all Company policies and
guidelines that may be adopted from time to time regarding Associated Third
Parties and Associated Third Party Confidential Information.  I understand that
my unauthorized use or disclosure of Associated Third Party Confidential
Information or violation of any Company policies during my employment or
engagement may lead to disciplinary action, up to and including immediate
termination and legal action by the Company.

9

--------------------------------------------------------------------------------

 

2.Ownership

A.Assignment of Inventions.  As between the Company and myself, I agree that all
right, title, and interest in and to any and all copyrightable material, notes,
records, drawings, designs, inventions, improvements, developments, discoveries
and trade secrets conceived, discovered, authored, invented, developed or
reduced to practice by me, solely or in collaboration with others, during the
period of time that I am employed or otherwise engaged by the Company as a
service provider (including during my off-duty hours), or with the use of
Company’s equipment, supplies, facilities, or Company Confidential Information,
and any copyrights, patents, trade secrets, mask work rights or other
intellectual property rights relating to the foregoing (collectively,
“Inventions”), are the sole property of the Company.  I also agree to promptly
make full written disclosure to the Company of any Inventions, and to deliver
and assign and I hereby irrevocably assign fully to the Company all of my right,
title and interest in and to Inventions, except for Inventions that I can prove
qualify fully under the provisions of California Labor Code section 2870.  I
agree that this assignment includes a present conveyance to the Company of
ownership of Inventions that are not yet in existence.  I further acknowledge
that all original works of authorship that are made by me (solely or jointly
with others) within the scope of and during the period of my employment or
engagement with the Company and that are protectable by copyright are “works
made for hire,” as that term is defined in the United States Copyright Act.  I
understand and agree that the decision whether or not to commercialize or market
any Inventions is within the Company’s sole discretion and for the Company’s
sole benefit, and that no royalty or other consideration will be due to me as a
result of the Company’s efforts to commercialize or market any such Inventions.

B.Pre-Existing Materials.  I have attached hereto as Exhibit A, a list
describing all inventions, discoveries, original works of authorship,
developments, improvements, trade secrets and other proprietary information or
intellectual property rights owned by me or in which I have an interest prior
to, or separate from, my employment or engagement with the Company and which
relate to the Company’s proposed business, products, or research and development
and not otherwise assigned or licensed to the Company pursuant to any Assignment
of Technology Agreement or otherwise (“Prior Inventions”); or, if no such list
is attached, I represent and warrant that there are no such Prior
Inventions.  Furthermore, I represent and warrant that if any Prior Inventions
are included on Exhibit A, they will not materially affect my ability to perform
all obligations under this Agreement.  I will inform the Company in writing
before incorporating such Prior Inventions into any Invention or otherwise
utilizing such Prior Invention in the course of my employment or engagement with
the Company, and the Company is hereby granted a nonexclusive, royalty-free,
perpetual, irrevocable, transferable worldwide license (with the right to grant
and authorize sublicenses) to make, have made, use, import, offer for sale,
sell, reproduce, distribute, modify, adapt, prepare derivative works of,
display, perform, and otherwise exploit such Prior Inventions, without
restriction, including, without limitation, as part of or in connection with
such Invention, and to practice any method related thereto. I will not
incorporate any invention, improvement, development, concept, discovery, work of
authorship or other proprietary information owned by any third party into any
Invention without the Company’s prior written permission.

C.Moral Rights.  Any assignment to the Company of Inventions includes all rights
of attribution, paternity, integrity, modification, disclosure and withdrawal,
and any other rights throughout the world that may be known as or referred to as
“moral rights,” “artist’s rights,” “droit moral,” or the like (collectively,
“Moral Rights”).  To the extent that Moral Rights cannot be assigned under
applicable law, I hereby waive and agree not to enforce any and all Moral
Rights, including, without limitation, any limitation on subsequent
modification, to the extent permitted under applicable law.

10

--------------------------------------------------------------------------------

 

D.Maintenance of Records. I agree to keep and maintain adequate, current,
accurate, and authentic written records of all Inventions made by me (solely or
jointly with others) during the term of my employment or engagement with the
Company.  The records will be in the form of notes, sketches, drawings,
electronic files, reports, or any other format that may be specified by the
Company.  As between Company and myself, the records are and will be available
to and remain the sole property of the Company at all times.

E.Further Assurances.  I agree to assist the Company, or its designee, at the
Company’s expense, in every proper way to secure the Company’s rights in the
Inventions in any and all countries, including the disclosure to the Company of
all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments, and all other instruments that
the Company shall deem proper or necessary in order to apply for, register,
obtain, maintain, defend, and enforce such rights, and in order to deliver,
assign and convey to the Company, its successors, assigns, and nominees the sole
and exclusive rights, title, and interest in and to all Inventions, and
testifying in a suit or other proceeding relating to such Inventions.  I further
agree that my obligations under this Section 2.E shall continue after the
termination of this Agreement.  

F.Attorney-in-Fact.  I agree that, if the Company is unable because of my
unavailability, mental or physical incapacity, or for any other reason to secure
my signature with respect to any Inventions, including, without limitation, for
the purpose of applying for or pursuing any application for any United States or
foreign patents or mask work or copyright registrations covering the Inventions
assigned to the Company in Section 2.A, then I hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as my agent and
attorney-in-fact, to act for and on my behalf to execute and file any papers and
oaths, and to do all other lawfully permitted acts with respect to such
Inventions to further the prosecution and issuance of patents, copyright and
mask work registrations with the same legal force and effect as if executed by
me. This power of attorney shall be deemed coupled with an interest, and shall
be irrevocable.

3.Conflicting Obligations

A.Current Obligations.  I agree that during the term of my employment or
engagement with the Company, I will not engage in or undertake any other
employment, occupation, consulting relationship, or commitment that is directly
related to the business in which the Company is now involved or becomes involved
or has plans to become involved nor will I engage in any other activities that
conflict with my obligations to the Company.

B.Prior Relationships.  Without limiting Section 3.A, I represent and warrant
that I have no other agreements, relationships, or commitments to any other
person or entity that conflict with the provisions of this Agreement, my
obligations to the Company under this Agreement, or my ability to and perform
the services for which I am hired or engaged by the Company.  I further agree
that if I have signed a confidentiality agreement or similar type of agreement
with any other entity or person, I will comply with the terms of any such
agreement to the extent that its terms are lawful under applicable law.  I
represent and warrant that after undertaking a careful search (including
searches of my computers, cell phones, electronic devices, and documents), I
have returned all property and confidential information belonging to all third
parties I have performed services for in accordance with the terms of my
applicable agreement.

11

--------------------------------------------------------------------------------

 

4.Return of Company Materials

Upon separation from my employment or engagement with the Company as an employee
or other service provider, on Company’s earlier request during my employment or
engagement, or at any time subsequent to my employment or engagement upon demand
from the Company, I will immediately deliver to the Company, and will not keep
in my possession, recreate, or deliver to anyone else,  any and all Company
property, including, but not limited to, Company Confidential Information,
Associated Third Party Confidential Information, all devices and equipment
belonging to the Company (including computers, handheld electronic devices,
telephone equipment, and other electronic devices), all tangible embodiments of
the Inventions, all electronically stored information and passwords to access
such property, Company credit cards, records, data, notes, notebooks, reports,
files, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, photographs, charts, any other documents and property, and
reproductions of any of the foregoing items, including, without limitation,
those records maintained pursuant to Section 2.D.  I also consent to an exit
interview to confirm my compliance with this Article 4.

5.Notification of Obligations

In the event that I cease to be an employee or other service provider of the
Company, I hereby grant consent to notification by the Company to any employer
about my obligations under this Agreement.

6.Solicitation of Employees

To the fullest extent permitted under applicable law, I agree that during my
employment or engagement with the Company and for a period of twelve (12) months
immediately following the termination of my relationship with the Company for
any reason, whether voluntary or involuntary, with or without cause, I will not
directly or indirectly solicit any of the Company’s employees to leave their
employment at the Company.  I agree that nothing in this Article 7 shall affect
my continuing obligations under this Agreement during and after this twelve (12)
month period, including, without limitation, my obligations under Article 1.

7.Representations

Without limiting my obligations under Section 2.E above, I agree to execute any
proper oath or verify any proper document required to carry out the terms of
this Agreement.  I represent and warrant that my performance of all the terms of
this Agreement will not breach any agreement to keep in confidence information
acquired by me in confidence or in trust prior to my employment or engagement by
the Company.  I hereby represent and warrant that I have not entered into, and I
will not enter into, any oral or written agreement in conflict herewith.

12

--------------------------------------------------------------------------------

 

8.Audit

I acknowledge that I have no reasonable expectation of privacy in any computer,
technology system, email, handheld device, telephone, voicemail, or documents
that are used to conduct the business of the Company.  All information, data,
and messages created, received, sent, or stored in these systems are, at all
times, the property of the Company.  As such, the Company has the right to audit
and search all such items and systems, without further notice to me, to ensure
that the Company is licensed to use the software on the Company’s devices in
compliance with the Company’s software licensing policies, to ensure compliance
with the Company’s policies, and for any other business-related purposes in the
Company’s sole discretion.

9.Miscellaneous

A.Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the State of California without regard to California’s
conflicts of law rules that may result in the application of the laws of any
jurisdiction other than California.  To the extent that any lawsuit is permitted
under this Agreement, I hereby expressly consent to the personal and exclusive
jurisdiction and venue of the state and federal courts located in California for
any lawsuit filed against me by the Company.

B.Assignability.  This Agreement will be binding upon my heirs, executors,
assigns, administrators, and other legal representatives, and will be for the
benefit of the Company, its successors, and its assigns.  There are no intended
third-party beneficiaries to this Agreement, except as may be expressly
otherwise stated.  Notwithstanding anything to the contrary herein, the Company
may assign this Agreement and its rights and obligations under this Agreement to
any successor to all or substantially all of the Company’s relevant assets,
whether by merger, consolidation, reorganization, reincorporation, sale of
assets or stock, or otherwise.  

C.Entire Agreement.  This Agreement, together with the Exhibits herein and any
executed written offer letter between me and the Company, to the extent such
materials are not in conflict with this Agreement, sets forth the entire
agreement and understanding between the Company and me with respect to the
subject matter herein and supersedes all prior written and oral agreements,
discussions, or representations between us, including, but not limited to, any
representations made during my interview(s) or other negotiations.  I represent
and warrant that I am not relying on any statement or representation not
contained in this Agreement.  Any subsequent change or changes in my duties,
salary or compensation will not affect the validity or scope of this Agreement.

D.Headings. Headings are used in this Agreement for reference only and shall not
be considered when interpreting this Agreement.

E.Severability.  If a court or other body of competent jurisdiction finds, or
the parties mutually believe, any provision of this Agreement, or portion
thereof, to be invalid or unenforceable, such provision will be enforced to the
maximum extent permissible so as to effect the intent of the parties, and the
remainder of this Agreement will continue in full force and effect.

13

--------------------------------------------------------------------------------

 

F.Modification, Waiver.  No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in a
writing signed by the President or Chief Executive Officer of the Company and
me.  Waiver by the Company of a breach of any provision of this Agreement will
not operate as a waiver of any other or subsequent breach.

G.Survivorship.  The rights and obligations of the parties to this Agreement
will survive termination of my employment or engagement with the Company.

[SIGNATURE PAGES FOLLOW]

14

--------------------------------------------------------------------------------

 

 

 

KEZAR LIFE SCIENCES, INC.

 

 

 

 

By:

/s/ John Fowler

 

 

CEO

 

 

By my signature below, I acknowledge that I have read and understand this
Confidential Information and Invention Assignment Agreement, and I agree to be
bound by its terms.

 

Date:

February 27, 2018

 

By:

/s/ Niti Goel

 

 

 

Name:

Niti Goel

 

 

 

 

 

 

15

--------------------------------------------------------------------------------

 

EXHIBIT A

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

Title

 

Date

 

Identifying Number or Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

☒ No inventions or improvements

☐ Additional Sheets Attached

 

 

Date:

March 1, 2018

 

 

/s/ Niti Goel

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

Niti Goel

 

 

 

 

Name

 

Limited Exclusion Notification.

This is to notify you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and Company does not require you
to assign or offer to assign to Company any Invention that you develop entirely
on your own time without using Company’s equipment, supplies, facilities or
trade secret information, except for those Inventions that either:

a.Relate at the time of conception or reduction to practice to Company’s
business, or actual or demonstrably anticipated research or development; or

b.Result from any work performed by you for Company.

To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.

16

--------------------------------------------------------------------------------

 

EXHIBIT B

SEPARATION DATE RELEASE

(to be signed by Executive and the Company on the Separation Date)

Executive and the Company hereby agree to this Separation Date Release, which
Executive is required to execute in exchange for the Severance Benefits set
forth in the parties Transition Services, Separation and General Release
Agreement (the “Agreement”).  Capitalized terms not otherwise defined herein
shall have the meanings ascribed in the Agreement.

Executive hereby releases, acquits and forever discharges the Released Parties
of and from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys’ fees, damages, indemnities and obligations of every kind
and nature, in law, equity or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed (other than any claim for indemnification
Executive may have as a result of any third party action against Executive based
on Executive’s employment with the Company or any other right expressly excluded
herein), arising out of or in any way related to agreements, events, acts or
conduct at any time prior to signing this Separation Date Release, including,
but not limited to: all such claims and demands directly or indirectly arising
out of or in any way connected with Executive’s employment with the Company or
the termination of that employment, including, but not limited to, claims of
intentional and negligent infliction of emotional distress, any and all tort
claims for personal injury, claims or demands related to salary, bonuses,
commissions, stock, stock options or any other ownership interests in the
Company, vacation pay, fringe benefits, expense reimbursements, severance pay,
or any other form of compensation; and claims pursuant to any federal, state or
local law or cause of action including, but not limited to, the federal Civil
Rights Act of 1964, as amended, the ADEA, the federal Employee Retirement Income
Security Act of 1974, as amended, the federal Americans with Disabilities Act of
1990, the California Fair Employment and Housing Act, as amended, tort law,
contract law, wrongful discharge, discrimination, fraud, defamation, emotional
distress, and breach of the implied covenant of good faith and fair dealing;
provided, however, that nothing here shall be construed in any way to: (1)
release the Company from its obligation to indemnify the Executive pursuant to
the Company’s indemnification obligation pursuant to written agreement or
applicable law; (2) release any claim against the Company relating to this
Agreement or the Executive’s rights hereunder; (3) release any claim that cannot
be waived by private agreement as a matter of law; (4) prohibit Executive from
exercising any non-waivable right to file a charge with the EEOC, NLRB, or any
other federal, state or local government agency; provided, however, that
Executive shall not be entitled to recover any monetary damages or to obtain
non-monetary relief if the agency were to pursue any claims relating to
Executive’s employment with the Company.

In giving the general release of claims herein, which includes claims that may
be unknown to Executive at present, Executive acknowledges that Executive has
read and understands Section 1542 of the California Civil Code, which reads as
follows: “A general release does not extend to claims that the creditor or
releasing party does not know or suspect to exist in his or her favor at the
time of executing the release and that, if known by him or her, would have
materially affected his or her settlement with the debtor or released party.”
Executive hereby expressly waives and relinquishes all rights and benefits under
that section and any law of any other jurisdiction of similar effect with
respect to the releases granted herein, including, without limitation, the
release of unknown and unsuspected claims granted herein.  

The Company hereby and forever releases Executive from, and agrees not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, obligation, demand, or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that the Company may now possess against the Executive arising from
any omissions, acts, facts, or damages that have occurred up until and including
through the Separation Date Release Effective Date (as defined below); provided,
however, that this release shall not extend to claims for breach of the
Confidentiality Agreement.  

17

--------------------------------------------------------------------------------

 

Executive acknowledges that Executive is knowingly and voluntarily waiving and
releasing any rights Executive may have under the ADEA by signing this
Separation Date Release. Executive also acknowledges that the consideration for
the waiver and release provided herein is in addition to anything of value to
which Executive was already entitled. Executive further acknowledges that
Executive has been advised, as required by the ADEA, that: (i) Executive’s
waiver and release does not apply to any rights or claims that may arise on or
after the date Executive executes this Separation Date Release; (ii) Executive
has the right to, and has in fact, consulted with an attorney before executing
this Separation Date Release; (iii) Executive has had twenty-one (21) days to
consider this Separation Date Release; (iv) Executive has seven (7) days
following the execution of this Separation Date Release to revoke her acceptance
by providing a written notice of revocation to the Company’s Chief Executive
Officer; and (v) this Separation Date Release shall not be effective until the
seven (7) day revocation period has expired, which shall be the eighth (8th) day
after Executive has executed this Separation Date Release (provided that
Executive does not revoke it during such time) (the “Separation Date Release
Effective Date”).

 

NITI GOEL, M.D., an individual

 

 

 

 

 

 

01 October 2019

 

/s/ Niti Goel, M.D.

Date

 

Niti Goel, M.D.

 

 

KEZAR LIFE SCIENCES, INC.

 

 

 

 

 

 

01-October 2019

 

/s/ John Fowler

Date

 

John Fowler

Chief Executive Officer

Kezar Life Sciences, Inc.

 

18

--------------------------------------------------------------------------------

 

Exhibit C

REFERENCE LETTER

19